DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on May 13, 2022.

Response to Arguments
Applicant’s amendment/arguments filed on May 13, 2022 regarding claims 1-16 and 18-20 rejected under 35 U.S.C. 102(a)(1) have been fully considered but found unpersuasive as explained below.

Applicant respectfully asserts that {The Examiner alleges that the cover-side inlet port 81 discloses the claimed "cutout." The inlet port 81 lacks the structure and placement of the "cutout" as required by claim 1: The inlet port 81 is not defined by an inner circumferential wall of the pump cavity. The inner circumferential wall is labeled 12; the wall 12 does not define the inlet port 81 nor any cutout. The inlet port 81 is located radially inboard of the outer circumferential surface of the outer rotor 72. Therefore, the outer circumferential surface of the outer rotor 72 does not cooperate with the inlet port 81 to form an increased radial clearance as claimed. For at least these reasons, claim 1 is not anticipated by Kaneko. Claim 10 is patentable for at least the same reasons as claim 1}.

The Examiner respectfully submits that recessed cutout (Figs. 2A-2C: cover-side inlet port 81) (KANEKO [0026]: “The inlet port 2 and outlet port 3 are groove-like recesses formed in a generally circular arc shape around the diametrical center of the bearing hole 4 as their diametrical center P”) is a space that is a portion of material removed and cooperate with an outer circumferential wall of the outer annulus (72) to form an increased radial clearance (i.e. relief space like) “to reduce friction losses” between the outer annulus (72) and the housing (A).

Applicant respectfully asserts that {With regard to claim 18, KANEKO disclose the pump according to claim 17, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below): wherein the portion is a shallow portion of the outlet port, and the outlet port further has a main portion, and wherein the main portion has an axially extending wall and the shallow portion has a bottom wall extending radially from the axially extending wall. This is merely a recitation of the claim language. The Office Action did not provide any analysis. For example, the Office Action fails to identified the claimed shallow portion, the main, portion, the axially extending wall, and the bottom wall. Indeed, this is not disclosed in Kaneko Moreover, some of these limitations are only found in claim 18 so the Examiner's incorporation of the previous rejections does not cure this deficiency}.

The Examiner respectfully submits that the general definition of a rotor root circle is hypothetical circle defined at the bottom of the tooth spaces of a rotor. Accordingly, KANEKO (Please see Examiner Annotated Fig. 2A below) discloses a portion (701: Please see Examiner Annotated Fig. 2A below) of the outlet port (outlet port 3) is radially inboard of a root circle of the inner drive rotor (inner rotor 71), wherein the portion (701: Please see Examiner Annotated Fig. 2A below) is a shallow portion of the outlet port (3), and the outlet port (3) further has a main portion, and wherein the main portion has an axially extending wall and the shallow portion has a bottom wall extending radially from the axially extending wall (Please see Examiner Annotated Fig. 2A below).


    PNG
    media_image1.png
    822
    1092
    media_image1.png
    Greyscale

Examiner Annotated Fig. 2A

Disposition of Claims
Claims 1-16 and 18-20 are pending in this application.
Claims 1-16 and 18-20 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (KANEKO – US 2019/0120228 A1).

With regard to claim 1, KANEKO (Figs. 1-2) disclose:
An oil pump (scavenge pump, which is a type of gear oil pump: [0001, 0021]) comprising:
a housing (pump housing A) defining a pump cavity (rotor chamber 1 is a recessed cavity) having an inner circumferential wall (inner circumferential wall 12) with a first segment (Figs. 2A-2C) located in a low-pressure side (inlet port 2 side) of the pump cavity (1), the first segment (bottom volume between cover member A1 and cover member A2) defining a recessed cutout (Figs. 2A-2C: cover-side inlet port 81) (KANEKO [0026]: “The inlet port 2 and outlet port 3 are groove-like recesses formed in a generally circular arc shape around the diametrical center of the bearing hole 4 as their diametrical center P”); and
a gerotor pump set (Figs. 2A-2C: 71, 72) disposed in the cavity (1) and including an inner drive rotor (inner rotor 71) and an outer driven annulus (outer rotor 72),
wherein an outer circumferential wall of the outer annulus (72) and the cutout (81) cooperate to form an increased radial clearance (i.e. relief space like) “to reduce friction losses” between the outer annulus (72) and the housing (A).
The functional recitation that “to reduce friction losses” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.
KANEKO (Figs. 2A-2C) has been shown to be structurally capable of performing the function wherein an outer circumferential wall of the outer annulus (72) and the cutout (81) cooperate to form an increased radial clearance (i.e. relief space like) “to reduce friction losses” between the outer annulus (72) and the housing (A), because any space between moving parts where oil is passing will reduce a specific amount of friction between surfaces.

With regard to claim 10, KANEKO (Figs. 1-2) disclose:
An oil pump comprising (Please see similar limitations above in claim 1 except otherwise noted below):
a housing (A) defining a face and an inner circumferential wall (inner circumferential wall 12) cooperating with the face to define a pump cavity (1) having a high-pressure side (outlet port 3 side) and a low-pressure side (inlet port 2 side), 
wherein the circumferential wall (12) defines a recessed cutout extending arcuately along a portion of the circumferential wall in the low-pressure side;
a gerotor pump set (Figs. 2A-2C: 71, 72) disposed in the cavity (1) and including: 
an outer driven annulus (72) defining internal lobes (inner teeth 72a) and an outer circumferential wall circumscribed by the inner circumferential wall, and 
an inner drive rotor (71) eccentrically received within the outer annulus and defining external lobes (outer teeth 71a) cooperating with the internal lobes (72a) to define a plurality of fluid chambers; and 
a driveshaft (drive shaft 6) extending through the face and coupled to the inner drive rotor (71) (As best shown in Fig. 2A),
the driveshaft (6) being configured to rotate the gerotor pump set (71, 72) within the cavity (1) such that the outer annulus (72) rotates relative to the inner circumferential wall (12), 
wherein the cutout forms an increased radial clearance between the inner and outer circumferential walls “to reduce friction losses” when the outer annulus rotates relative to the housing.

With regard to claim 18, KANEKO disclose:
An oil pump comprising (Please see similar limitations above in claims 1 and 10 except otherwise noted below):
a housing (pump housing A) defining a pump cavity (rotor chamber 1 is a recessed cavity); 
a gerotor pump set (Figs. 2A-2C: 71, 72) disposed in the cavity (rotor chamber 1) and including an inner drive rotor (inner rotor 71) and an outer driven annulus (outer rotor 72); and 
a cover (cover member A2: Figs. 2A and 2B) including a front face disposed over the pump cavity (1), the front face defining an inlet port (inlet port 2) and an outlet port (outlet port 3), 
wherein a portion (701: Please see Examiner Annotated Fig. 2A above) of the outlet port (outlet port 3) is radially inboard of a root circle of the inner drive rotor (inner rotor 71), 
wherein the portion (701: Please see Examiner Annotated Fig. 2A above) is a shallow portion of the outlet port (3), and the outlet port (3) further has a main portion, and wherein the main portion has an axially extending wall and the shallow portion has a bottom wall extending radially from the axially extending wall (Please see Examiner Annotated Fig. 2A above).

With regard to claim 2, KANEKO disclose the pump according to claim 1, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
wherein the first segment (bottom volume between cover member A1 and cover member A2) further defines a second recessed cutout (Opposite cutout portion in bottom volume within cover member A2) circumferentially spaced from the cutout (81).

With regard to claim 3, KANEKO disclose the pump according to claim 2, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
wherein the first segment (bottom volume between cover member A1 and cover member A2) defines a bumper between the cutout (81) and the second cutout (Opposite cutout portion in bottom volume within cover member A2).

With regard to claim 4, KANEKO disclose the pump according to claim 1, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
wherein the recessed cutout has a depth of at least 0.2 millimeters (KANEKO [0036]: “More specifically, the depth of the groove 5 is about 1/3 to 1/2 of the depth of the outlet port 3, and is about 1 mm.  The groove 5 has a generally semicircular cross-sectional shape (see FIG. 1D)”).

With regard to claim 5, KANEKO disclose the pump according to claim 1, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
wherein the inner circumferential wall (12) defines 
an inner surface, and recessed cutout has a first surface extending radially outboard from the inner surface, 
a back surface extending circumferentially from the first surface, and a second surface extending radially inboard from the back surface to the inner surface (bottom surfaces defined by cover member A1 and cover member A2 defining inner circumferential wall 12).

With regard to claim 6, KANEKO disclose the pump according to claim 1, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
wherein the pump cavity (1) further has a face defining a recessed outlet shadow port having a first portion radially inboard of a root circle of the inner drive rotor (As explained in claim 18 and Examiner Annotated Fig. 2A above).

With regard to claim 7, KANEKO disclose the pump according to claim 6, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
wherein the outlet shadow port further has a second portion radially outboard of the root circle (As explained in claim 18 and Examiner Annotated Fig. 2A above). 

With regard to claim 8, KANEKO disclose the pump according to claim 7, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
wherein the first portion is recessed shallower than the second portion (As explained in claim 18 and Examiner Annotated Fig. 2A above).

With regard to claim 9, KANEKO disclose the pump according to claim 1, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
a cover (A1, A2) attached to the housing to seal the pump cavity, the cover defining a recessed port located radially inboard of a root circle of the inner drive rotor.

With regard to claim 11, KANEKO disclose the pump according to claim 10, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
wherein the circumferential wall (12) further defines a second recessed cutout extending arcuately along another portion of the circumferential wall that is circumferentially spaced from the cutout (81) and is in the low-pressure side.

With regard to claim 12, KANEKO disclose the pump according to claim 11, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
wherein the circumferential wall (12) between the cutout and the second cutout forms a bumper (As explained in claim 18 and Examiner Annotated Fig. 2A above).

With regard to claim 13, KANEKO disclose the pump according to claim 10, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
a cover (A1, A2) defining an inlet port and an outlet port, wherein a portion of the inlet port or the outlet port is disposed radially inboard of a root circle of the inner drive rotor.

With regard to claim 14, KANEKO disclose the pump according to claim 10, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
a cover (A1, A2) defining an outlet port (3), wherein a portion of the outlet port (3) is disposed radially inboard of a root circle of the inner drive rotor (71) (As explained in claim 18 and Examiner Annotated Fig. 2A above).

With regard to claim 15, KANEKO disclose the pump according to claim 10, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
a cover (A1, A2) having a face disposed over the pump cavity and defining a recessed portion at least partially disposed radially inboard of a root circle of the inner drive rotor (71) (As explained in claim 18 and Examiner Annotated Fig. 2A above).

With regard to claim 16, KANEKO disclose the pump according to claim 10, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
an electric machine operably coupled to the driveshaft (drive shaft 6).


With regard to claim 19, KANEKO disclose the pump according to claim 18, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
wherein housing (A) defines a back face of the pump cavity, the back face defining inlet and outlet shadow ports that are opposite the inlet and outlet ports, respectively, wherein a portion of the outlet shadow port is radially inboard of the root circle of the inner drive rotor (71) (As explained in claim 18 and Examiner Annotated Fig. 2A above).

With regard to claim 20, KANEKO disclose the pump according to claim 19, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
wherein the portion (701) of the outlet shadow port is a shallow portion, and the outlet shadow port further has a deeper portion that is radially outboard of the root circle of the inner drive rotor (71) (As explained in claim 18 and Examiner Annotated Fig. 2A above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747